Citation Nr: 0326984	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from September 1941 
to February 1946.  He passed away in July 1998, and the 
appellant is his widow.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from an RO rating 
decision.  

Appellate consideration will be deferred so that this case 
can be REMANDED for the following actions:

1.  Review the page from a medical 
treatise and letters associated with the 
claims file following the issuance of the 
supplemental statement of the case (SSOC) 
in March 2003.

2.  Send the appellant copies of the RO's 
correspondence with the Air Force bases 
in Colchester and Mildenhall, England, 
(as requested by the appellant in a 
January 2003 letter), and a copy of Dr. 
Johnson's March 2000 letter (as requested 
by the appellant in an August 2002 
letter).  

3.  Submit a written request to the 
National Personnel Records Center (NPRC) 
for the veteran's service medical 
records.  Ask for written confirmation if 
the veteran's service medical records 
cannot be produced for any reason.   

4.  If complete service medical records 
cannot be obtained from the NPRC, request 
(with any necessary assistance from the 
appellant) records reflecting 
treatment/hospitalization of the veteran 
between 1941 and 1945 from RAF 
Lakenheath, Unit 5210 Box 215, APO AE 
09461-0215, and RAF Mildenhall, Public 
Affairs, Unit 4890 Box 190, APO AE 09459.  

5.  Ask the appellant for more details 
regarding her June 2002 letter in which 
she stated that the veteran received 
medication from VA prior to his death.  
Specifically, from which VA facility was 
the medication obtained, what 
condition(s) was the medication for, and 
what were the approximate dates it was 
obtained?  Obtain any pertinent VA 
medical records based on her response, 
including any and all prescription forms, 
notes, discharge summaries, 
consultations, and imaging.  

6.  If it is reasonably certain that any 
NPRC, RAF, and/or VA records do not exist 
or that further efforts to obtain these 
records would be futile, write to the 
appellant and: 

(a) identify the records VA was 
unable to obtain;
(b) explain the efforts VA made to 
obtain them; 
(c)  describe any further action VA 
will take regarding the claims 
including, but not limited to, 
advising that VA will decide the 
claims based on the evidence of 
record unless the appellant submits 
the records VA was unable to obtain; 
and 
(d)  advise the appellant that she 
is ultimately responsible of 
providing the evidence.  

7.  Next, forward the claims folder to a 
VA physician, who should review it and 
respond to the following: 

a.  Is it at least as likely as not 
that the veteran's chronic reactive 
airways disease, arteriosclerotic 
coronary artery disease, and/or type 
2 diabetes mellitus (noted on his 
certificate of death) had their 
onset during his period of active 
duty between September 1941 and 
February 1946?

b.  Please review the letter from 
Roger H. Brus, M.D., dated on March 
14, 2000, and the letter from Jon J. 
Johnson, M.D., dated on March 27, 
2000.  Do you disagree with the 
assertions made by Dr. Brus and/or 
Dr. Johnson?  If so, please state 
the reason(s) why.

c.  If you are unable to answer any 
of these questions, please state the 
reason(s) why.  

8.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002). 

9.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal 
(including the Veterans Claims Assistance 
Act of 2000) as well as a summary of the 
evidence received since the issuance of 
the SSOC in March 2003.  The appropriate 
period of time should be allowed for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


